DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 6/7/2022, is acknowledged. Claims 1 and 4-7 are amended; Claim 17 is newly added.  No new matter is present.  Claims 1-17 are currently pending, claims 7-16 are withdrawn.
The rejection of Claims 1-6 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura, et al., “The Aging Behavior of an Fe-Cr-Ni Duplex Alloy of Ferrite and Austenite,” Nippon Kinzoku Gakkaishi – Journal of the Japan Institute of Metals, Vol. 40, no. 4, April 30, 1976, pages 353-360 (cited below as pages 1-8 as printed page numbers are absent from the document)(cited on IDS)(previously cited).
With respect to Claim 1, Tamura teaches a stainless steel with a composition, by weigh%, as follows (p.2; Table 1):

Claim 1
Tamura
Cr
26-40
30.4
Ni
5-20
8.17
Mn
0-5
0.004
Al
0-5
-
Mo
0-3
-
Cu
0-2
-
Si
0-5
0.008
Ti
0-1
-
Nb
0-1
-
C
0-0.1
0.002
N
0-0.1
-
S
0-0.5
0.014
P
0-0.1
0.001
Fe
Balance with impurities of 
≤ 0.5 each
Balance


Compositional ranges including zero, including the claimed ranges of Mn, Al, Mo, Cu, Si, Ti, Nb, C N, S, and P, are interpreted as optional elements.  Tamura teaches a stainless steel having a composition falling within each of the required ranges.  Additionally, as Tamura teaches compositional contents down to 0.001 wt%, any additional possible impurity content is deemed to fall at a level below 0.001 wt%, within the claimed range.
The limitation “the austenitic phase originating from the transformation of an alloy having a structure including 100% ferrite” is not interpreted to require a direct transformation step of 100% ferrite to austenite.  That is, the phrase “originating from” is interpreted based on a broadest reasonable interpretation as requiring that the claimed steel was formed from a material which at one prior point in processing had a microstructure comprising 100% ferrite, but may have undergone additional processes/transformations before achieving the final claimed austenite and sigma phases.
Moreover, Claim 1 the limitation “the austenitic phase originating from the transformation of an alloy having a structure including 100% ferrite,” describes the claimed product by the method in which it was made and therefore constitutes a product-by-process limitation.  According to MPEP § 2113, "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  Thus, a steel meeting the claimed microstructural ranges of austenitic phase and sigma phases would be deemed to meet the instant claims.
Tamura teaches an embodiment wherein the steel originates with a step of forming a single-phase (100%) ferrite microstructure by solution treating at 1300° C. (p. 2; Fig. 1).  Tamura further teaches that the steel is subsequently subjected to an aging treatment at 650° or 750° C in order to tailor the structure and properties of the alloy, resulting in steel comprising a mixture of newly formed austenite, sigma, and residual austenite and exhibiting a hardness of approximately 720 Hv. (p. 4-6; Fig. 7-8).  In particular, the reference teaches adjusting aging time to control the microstructure of the steel, including aging which results in up to 100% total of austenite and sigma phases.  Thus, Tamura teaches a structure comprising up to 100% of sigma, retained austenite, and residual austenite, where either form austenite are interpreted as “originating from the transformation of an alloy having a structure including 100% ferrite.”
The instant claim recites “an austenitic phase within a mass percentage between 20 and 60%,” interpreted as a single form of austenite, but which does not differentiate between retained austenite and newly formed austenite.  Therefore, either form of austenite disclosed by Tamura may be considered as “austenitic” meeting the instant claim.  As a result, Tamura is deemed to teach ranges of sigma and a new austenite or a retained austenite phase which overlap the instantly claimed content ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.  Moreover, Tamura teaches that the content of austenite, sigma, and optionally, ferrite phases are result effective variables. (p. 2-6).  Therefore, it would have been obvious to one of ordinary skill in the art to vary aging parameters to achieve a desired content of sigma and austenitic phase(s), with a reasonable expectation of success.
Finally, while Tamura is silent as to whether the material is paramagnetic, the reference teaches a stainless steel having the same composition and made with substantially the same aging treatment as the instantly disclosed method of making (see, e.g., Claim 7), resulting in a hardness falling within the claimed range.  Therefore, the stainless steel of Tamura would necessarily be expected to result in a stainless steel having the same structure and properties including a paramagnetic stainless steel a hardness HV10 falling within the instantly claimed ranges. 
"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 195 USPQ 430, 433 (CCPA 1977). Thus, the burden is shifted to the applicant to prove that the product of the prior art does not necessarily or inherently possess the characteristics attributed to the claimed product.  See In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."); MPEP 2112.01.  Therefore, the prima facie case can only be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.
With respect to Claims 2-3, Tamura teaches a stainless steel with a composition falling within the instantly claimed ranges. (see rejection of Claim 1 above).
With respect to Claim 4, the claim is drawn to a “part,” however, the claim provides no further structure or limitation with respect to the part.  Therefore, any article/object formed from the steel is deemed to constitute a part meeting the instant claim.  Tamura teaches a stainless steel in the form a test specimen (p. 2-5; see also, Fig. 2, teaching specifically, a tensile specimen) meeting the claimed composition, hardness, and microstructure (see rejection of Claim 1 above) and is therefore, deemed to teach a part meeting the instant claim.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura, et al., “The Aging Behavior of an Fe-Cr-Ni Duplex Alloy of Ferrite and Austenite,” Nippon Kinzoku Gakkaishi – Journal of the Japan Institute of Metals, Vol. 40, no. 4, April 30, 1976, pages 353-360, as applied to Claim 4 (with respect to claim 5) above, in view of Inoue et al. (US 2007/0242569)(previously cited).
With respect to Claims 5-6, the limitation “horological component” in claim 5 is interpreted as any component related to a timepiece, such as a watch or clock, and includes components such as the movement, case or enclosure, and any supporting components, such as a watch band.  With respect to Claim 6, the limitation “horological component” retains the same interpretation but is limited to components of “[a] watch” as claimed.
Tamura teaches a stainless steel, including a stainless steel part meeting the claimed composition, hardness, and microstructural ranges (see rejections of Claims 1-4 above, incorporated here by reference); however, the reference is silent as to forming the steel into a horological component or a watch comprising a horological component made from the stainless steel as required by claims 5 and 6, respectively.
Inoue teaches a watch comprising a stainless steel watch case, thus teaching a watch comprising a horological component made from stainless steel. (para. 48; Fig. 1).
It would have been obvious to one of ordinary skill in the art to use a known stainless steel exhibiting high hardness as taught by Tamura, to form a horological component such as a watch case, as taught by Inoue, in order to obtain a watch with a durable case.  As evidenced by Inoue, stainless steel is a conventional material selection for horological components.  It would have been obvious to one of ordinary skill in the art, therefore, to use a stainless steel exhibiting improved properties, as taught by Tamura, to form a horological component, in order to obtain a component with said properties.  Moreover, a mere change in form has been held to establish a prima facie case of obviousness.  MPEP 2144.05; Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach a steel having a microstructure with the closed composition of 40-80% of a sigma phase and 20-60% of a single austenitic phase, the austenitic phase originating entirely from the transformation of an alloy having a structure including 100% ferrite.  Closest prior art Temura teaches a steel with a microstructure comprising a sigma phase, and two distinct austenitic phases, and therefore, fails to teach a steel a microstructure as required by Claim 17.

Response to Arguments
Applicant’s arguments, filed 6/7/2022, with respect to the rejection of claims 1-4 under 35 U.S.C. 102(a) over Tamura have been fully considered and are persuasive in view of Applicant’s amendments to the claims. The rejection has been withdrawn. 
Applicant's arguments filed 6/7/2022 with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues that “Tamura has no teachings for a structure resulting from 100% ferrite” and concludes that there is therefore “no overlap nor would a skilled person have been motivated to modify Tamura to do what it does not teach, i.e., the austenitic phase originating from the transformation of an alloy having a structure including 100% ferrite.  These arguments have been fully considered but are not found persuasive.
As detailed above, the limitation “the austenitic phase originating from the transformation of an alloy having a structure including 100% ferrite” is not interpreted to require a direct transformation step of 100% ferrite to austenite.  That is, the phrase “originating from” is interpreted based on a broadest reasonable interpretation as requiring that the claimed steel was formed from a material which at one prior point in processing had a microstructure comprising 100% ferrite, but may have undergone additional processes/transformations before achieving the final claimed austenite and sigma phases.
Furthermore, Claim 1 recites the limitation “the austenitic phase originating from the transformation of an alloy having a structure including 100% ferrite,” describing the claimed product by the method in which it was made and therefore constitutes a product-by-process limitation.  According to MPEP § 2113, "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  Thus, a steel meeting the claimed microstructural ranges of austenitic phase and sigma phases would be deemed to meet the instant claims.
Tamura teaches an embodiment wherein the steel originates with a step of forming a single-phase (100%) ferrite microstructure by solution treating at 1300° C. (p. 2; Fig. 1).  As detailed in the rejection above, Tamura teaches a structure comprising up to 100% of sigma, retained austenite, and residual austenite, where either form austenite may be considered to be “originating from the transformation of an alloy having a structure including 100% ferrite.”
Finally, the instant claim recites “an austenitic phase within a mass percentage between 20 and 60%,” interpreted as a single form of austenite, but which does not differentiate between retained austenite and newly formed austenite.  Therefore, either form of austenite disclosed by Tamura may be considered as “austenitic” meeting the instant claim.  As a result, Tamura is deemed to teach ranges of sigma and a new austenite or a retained austenite phase which overlap the instantly claimed content ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735